Fourth Court of Appeals
                                    San Antonio, Texas
                               MEMORANDUM OPINION
                                       No. 04-20-00224-CV

                  ALLSTATE COUNTY MUTUAL INSURANCE COMPANY,
                                   Appellant

                                                 v.

                        Laura WALKER, Brian Briseno and Troy Pace, Jr.,
                                        Appellees

                    From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2017CI06959
                         Honorable Cathleen M. Stryker, Judge Presiding

PER CURIAM

Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: December 1, 2021

DISMISSED FOR WANT OF PROSECUTION

           On September 15, 2021, we reinstated this appeal on our docket and ordered that

appellant’s brief was due no later than October 15, 2021. Neither the brief nor a motion for

extension of time was filed. By order dated October 27, 2021, appellant was ordered to file its

brief and to show cause in writing by November 12, 2021, why this appeal should not be dismissed

for want of prosecution. See TEX. R. APP. P. 38.8(a); see also id. R. 42.3(c) (allowing involuntary

dismissal if appellant fails to comply with a court order). Appellant did not respond to this court’s
                                                                                        04-20-00224-CV


order, and, to date, appellant has not filed a brief. Because appellant failed to timely file a brief in

this appeal, this appeal is dismissed for want of prosecution. See id. R. 38.8(a), 42.3(b).

                                                   PER CURIAM




                                                  -2-